Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 8/05/2020 has been entered.

Election/Restrictions
Claims 30-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/2022.
Applicant's election with traverse of Group I in the reply filed on 5/27/2022 is acknowledged.  The traversal is on the ground(s) that claims 23-41 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.  This is not found persuasive because  the examiner notes that the restriction is applied as lacking unity which are not linked to form a single general inventive concept under PCT Rule 13.1 and not the independent and distinct restriction analysis required by US restriction practice requiring serious search burden. Furthermore, the examiner notes that applicants' allegation fails to specify how the subject matter of claims 30-41 is sufficiently related to that of claims 23-29 and fails to state why the shared technical feature of groups I and II would provide a contribution over the prior art of Erdl et al. (US 2019/0283666) or Baccarin et al. (US 2017/0166111).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 and 12/07/2021 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erdl et al. (US 2019/0285239) (hereinafter Erdl).
Re claim 23: Erdl discloses an illumination device that projects a projection pattern (SY, fig. 1) including information (see fig. 5) onto a projection plane (plane of SY, fig. 1), comprising: a light source (101, 102, 103, fig. 2) that emits a coherent light beam (laser diode, see para [0038]); and a diffractive optical element (2, fig. 2) (holographic element, see para [0044]) that diffracts (diffraction effect occurs, see para [0012]) the coherent light beam (see fig. 2) from the light source (101, 102, 103) and projects the projection pattern (pattern on SY, fig. 1); wherein the diffractive optical element (2) has a diffraction characteristic (grating of 2, fig. 1) that allow an observer who sees the projection pattern (pattern on SY) from a viewpoint position (any position above 4, fig. 1), to visually recognize the information (P, fig. 4) in a plane (plane of DP, fig. 1) that is non-parallel to the projection plane (see figs. 1 and 4).  

Re claim 28: Erdl discloses a shaping optical system (3, fig. 1) that collimates the coherent light beam (light from 101, 102, 103, fig. 1) emitted from the light source (101, 102, 103), wherein the diffractive optical element (2, fig. 1) diffracts the coherent light beam (diffraction effect, see para [0012]) collimated by the shaping optical system (3) and projects the projection pattern (SY, fig. 1).  

Re claim 29: Erdl discloses the shaping optical system (3, fig. 1) regulates a traveling direction (collimates light into 2, fig. 1) of the coherent light beam (light of 101, 102, 103, fig. 1) emitted from the light source (101, 102, 103) so as to suppress blurring of the projection pattern.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Erdl et al. (US 2019/0285239) in view of Kurashige et al. (US 2017/0334341) (hereinafter Kurashige).
Re claim 24: Erdl is silent about a ratio of a certain part of the information actually observed by the observer with respect to a corresponding part of the projection pattern on the projection plane is decreased, as a distance from the viewpoint position of the observer to the certain part of the projection pattern increases.  
Kurashige teaches adjusting the illumination intensity of a partial region of the illumination device (see para [0278]) and the interference fringe pattern to change the direction of the laser beam (see para [0218]).
Therefore, in view of Kurashige, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the intensity of the light source of Erdl where a ratio of a certain part of the information actually observed by the observer with respect to a corresponding part of the projection pattern on the projection plane is decreased, as a distance from the viewpoint position of the observer to the certain part of the projection pattern increases to provide a uniform light projection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 25: Erdl is silent about a radiant intensity of a coherent light beam from the illumination device toward a certain point of the projection pattern is increased, as a distance from the illumination device to the point is longer.  
Kurashige teaches adjusting the illumination intensity of a partial region of the illumination device (see para [0278]) and the interference fringe pattern to change the direction of the laser beam (see para [0218]).
Therefore, in view of Kurashige, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the intensity of the light source of Erdl where a radiant intensity of a coherent light beam from the illumination device toward a certain point of the projection pattern is increased, as a distance from the illumination device to the point is longer to provide a uniform light projection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 26: Erdl is silent about a minimum value Xmin of radiances of the projection pattern when the projection pattern is observed from the viewpoint position, a maximum value Xmax of the radiances, and an average value Xave of the radiances satisfy following two expressions (1) and (2):
	(Xmax - Xave)/Xave ≤ 0.4 … expression (1) and
	(Xave - Xmin)/Xave ≤ 0.4 … expression (2).
Kurashige teaches adjusting the illumination intensity of a partial region of the illumination device (see para [0278]) and the interference fringe pattern to change the direction of the laser beam (see para [0218]).
Therefore, in view of Kurashige, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the intensity of the light source of Erdl where a minimum value Xmin of radiances of the projection pattern when the projection pattern is observed from the viewpoint position, a maximum value Xmax of the radiances, and an average value Xave of the radiances satisfy following two expressions (1) and (2): (Xmax - Xave)/Xave ≤ 0.4 … expression (1) and (Xave - Xmin)/Xave ≤ 0.4 … expression (2) to provide a uniform light projection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 27: Erdl is silent about a minimum value Ymin of irradiances at respective points on the projection pattern, a maximum value Ymax of the irradiances, and an average value Yave of the irradiances satisfy following two expressions (3) and (4):
(Ymax - Yave)/Yave ≤ 0.4 … expression (3) and
	(Yave-  Ymin)/Yave ≤ 0.4 … expression (4).
Kurashige teaches adjusting the illumination intensity of a partial region of the illumination device (see para [0278]) and the interference fringe pattern to change the direction of the laser beam (see para [0218]).
Therefore, in view of Kurashige, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the intensity of the light source of Erdl where a minimum value Ymin of irradiances at respective points on the projection pattern, a maximum value Ymax of the irradiances, and an average value Yave of the irradiances satisfy following two expressions (3) and (4): (Ymax - Yave)/Yave ≤ 0.4 … expression (3) and (Yave-  Ymin)/Yave ≤ 0.4 … expression (4) to provide a uniform light projection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hikmet (US 8,820,967), Mugge (WO 2016/087644) disclose a similar illumination device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875